In re Johnson, Cheryl Mooney et al.; Mooney Sr., Wilmer R. Estate of; Mooney, Charles Morice; Mooney, Jeffery Allen; Mooney, Jerry Lee Graham; Mooney, Jerry Wayne; Mooney, John Oliver; Moo*813ney, Lola M.; Mooney, Roy W.; Perriloux, Patricia A. Mooney; Toney, Julie Mooney; — Plaintiffs); Applying For Writ of Certiorari and/or Review, Parish of St. Tammany, 22nd Judicial District Court Div. J, Nos. 2006-16069, 2007-16729; to the Court of Appeal, First Circuit, Nos. 2008 CA 2145, 2008 CA 2146.
Denied.